DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7: On line 2, “the needle” lacks proper antecedent bases and should recite “the introducer needle”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brimhall (US 5810780) in view of Teh (US 2015/0209550).
Regarding claim 1, Brimhall discloses a catheter system (the device of Fig 1), comprising: a catheter adapter (21, Fig 1), comprising a distal end (end of adapter 21 near catheter 20, Fig 1), a proximal end (end of adapter 21 near needle hub 41, Fig 1), and a lumen extending therebetween (See Fig 1); a catheter (20, Fig 1) extending distally from the distal end of the catheter adapter (See Fig 1); an introducer needle (40, Fig 1) having a wall defining a needle lumen (46, Fig 8) of the introducer needle, a first notch (42, Fig 2) formed through the wall, and a second notch (43, Fig 2) formed through the wall, wherein the second notch is proximal to the first notch (See Fig 2), wherein the introducer needle extends through the catheter and beyond a distal end of the catheter when the introducer needle is in an insertion position for insertion into a patient (Col 4, lines 62-65).
Brimhall is silent regarding a seal constructed of a dissolvable material configured to dissolve in response to contact with blood, wherein the seal is disposed on top of the second notch to seal the second notch
Teh teaches a catheter system comprising a notch (30, Fig 1) and a seal (40, Fig 2) constructed of a dissolvable material configured to dissolve in response to contact with blood, wherein the seal is disposed on top of the notch to seal the notch (Para 0040, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the notches disclosed by Brimhall to include dissolvable seals disposed on top of the notches as taught by Teh in order to avoid snagging of the notches on other elements such as the elastic plug 30 of Brimhall during assembly of the device into the insertion position (Para 0039, lines 8-12 -Teh).
Regarding claim 2, the modified invention of Brimhall and Teh discloses the first notch (42, Fig 2 -Brimhall) is disposed within the catheter (20, Fig 2 -Brimhall) when the introducer needle is in the insertion position (Col 4, lines 28-30 -Brimhall), wherein at least a portion of the catheter is transparent (Col 4, lines 29-33 -Brimhall).
Regarding claim 5, the modified invention of Brimhall and Teh discloses a first fluid pathway, extending from the first notch to the second notch between an outer surface of the introducer needle and an inner surface of a wall of the catheter, and a second fluid pathway, extending from the first notch to the -21-second notch within the needle lumen, wherein flashback is faster through the first fluid pathway than the second fluid pathway (See Fig 2; Col 4, lines 29-33; Col 4, lines 42-49 -Brimhall).
Regarding claim 6, the modified invention of Brimhall and Teh discloses a cross-section taken through the catheter system perpendicular to a central axis of the catheter system and between the first notch and the second notch includes a needle lumen area (46, Fig 8 -Brimhall) and another area between an outer surface of the introducer needle and an inner surface of a wall of the catheter (Space between 48 and 20, Fig 8 -Brimhall), wherein the other area is greater than the needle lumen area (See Fig 8 -Brimhall).
Regarding claim 7, the modified invention of Brimhall and Teh discloses the second notch (43, Fig 2 -Brimhall) is disposed within the catheter when the needle is in the insertion position (Col 4, lines 28-30 -Brimhall).
Regarding claim 8, Brimhall discloses an introducer needle (40, Fig 1), comprising: a proximal end (48, Fig 2), a distal tip (49, Fig 2), and a needle lumen (46, Fig 2) extending therebetween; a wall defining the needle lumen (See Fig 2); a first notch (42, Fig 2) formed through the wall; a second notch (43, Fig 2) formed through the wall, wherein the second notch is proximal to the first notch (See Fig 2).
Brimhall is silent regarding a seal constructed of a dissolvable material configured to dissolve in response to contact with blood, wherein the seal is disposed on top of the second notch to seal the second notch
Teh teaches a catheter system comprising a notch (30, Fig 1) and a seal (40, Fig 2) constructed of a dissolvable material configured to dissolve in response to contact with blood, wherein the seal is disposed on top of the notch to seal the notch (Para 0040, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the notches disclosed by Brimhall to include dissolvable seals disposed on top of the notches as taught by Teh in order to avoid snagging of the notches on other elements such as the elastic plug 30 of Brimhall during assembly of the device into the insertion position (Para 0039, lines 8-12 -Teh).
Regarding claim 9, Brimhall discloses a catheter system (the device of Fig 1), comprising: a catheter adapter (21, Fig 1), comprising a distal end (end of adapter 21 near catheter 20, Fig 1), a proximal end (end of adapter 21 near needle hub 41, Fig 1), and a lumen extending therebetween (See Fig 1); a catheter (20, Fig 1) extending distally from the distal end of the catheter adapter (See Fig 1); a blood control septum (30, Fig 1) disposed within the lumen and dividing the lumen into a proximal chamber and a distal chamber (See annotated Fig 1 below); -22-an introducer needle (40, Fig 1) having a wall defining a needle lumen (46, Fig 8) of the introducer needle, a first notch (42, Fig 2) formed through the wall, and a second notch (43, Fig 2) formed through the wall, wherein the second notch is proximal to the first notch (See Fig 2), wherein the introducer needle extends through the catheter and beyond a distal end of the catheter when the introducer needle is in an insertion position for insertion into a patient (Col 4, lines 62-65), wherein the first notch is disposed within the catheter when the introducer needle is in the insertion position (Col 4, lines 28-30; See Fig 2), wherein at least a portion of the catheter is transparent (Col 4, lines 29-33), wherein the second notch is disposed distal to the blood control septum when the introducer needle is in the insertion position (Col 4, lines 28-30; See Fig 2).
Brimhall is silent regarding a seal constructed of a dissolvable material configured to dissolve in response to contact with blood, wherein the seal is disposed on top of the second notch to seal the second notch
Teh teaches a catheter system comprising a notch (30, Fig 1) and a seal (40, Fig 2) constructed of a dissolvable material configured to dissolve in response to contact with blood, wherein the seal is disposed on top of the notch to seal the notch (Para 0040, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the notches disclosed by Brimhall to include dissolvable seals disposed on top of the notches as taught by Teh in order to avoid snagging of the notches on other elements such as the elastic plug 30 of Brimhall during assembly of the device into the insertion position (Para 0039, lines 8-12 -Teh).

    PNG
    media_image1.png
    662
    684
    media_image1.png
    Greyscale

Regarding claim 12, the modified invention of Brimhall and Teh discloses the second notch (43, Fig 2 -Brimhall) is disposed within the catheter when the needle is in the insertion position (Col 4, lines 28-30 -Brimhall).
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brimhall (US 5810780) in view of Teh (US 2015/0209550) and in further view of McFarlane (US 4046144).
Regarding claim 3, the modified invention of Brimhall and Teh discloses all of the elements of the invention as discussed above, however, is silent regarding a flash chamber in fluid communication with the needle lumen, wherein the flash chamber includes a gas permeable vent.
McFarlane teaches a flash chamber (38, Fig 4) in fluid communication with the needle lumen (15, Fig 4; Col 2, lines 63-67), wherein the flash chamber includes a gas permeable vent (50, Fig 4; Col 3, lines 41-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle hub disclosed by Brimhall to include a flash chamber as taught by McFarlane in order to have a catheter system that allows for easier visualization of blood to signal the tip is properly in the vein (Col 4, lines 38-44).
Regarding claim 10, the modified invention of Brimhall and Teh discloses a needle hub (41, Fig 1 -Brimhall) coupled to the catheter adapter (21, Fig 1; Col 3, lines 24-25), wherein a proximal end of the introducer needle is secured within the needle hub (See Fig 1), however, it is silent regarding the needle hub includes a flash chamber in fluid communication with the needle lumen and proximal to the proximal end of the introducer needle, wherein the flash chamber includes a gas permeable vent.
McFarlane teaches a needle hub (20, Fig 4) coupled to the catheter adapter (24, Fig 4), wherein a proximal end of the introducer needle (15, Fig 4) is secured within the needle hub (See Fig 4), wherein the needle hub includes a flash chamber (38, Fig 4) in fluid communication with the needle lumen (Col 2, lines 63-67) and proximal to the proximal end of the introducer needle, wherein the flash chamber includes a gas permeable vent (50, Fig 4; Col 3, lines 41-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle hub disclosed by Brimhall to include a flash chamber as taught by McFarlane in order to have a catheter system that allows for easier visualization of blood to signal the tip is properly in the vein (Col 4, lines 38-44).
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brimhall (US 5810780) in view of Teh (US 2015/0209550) and further in view of O’Reagan (US 2007/0083162).
Regarding claim 4, the modified invention of Brimhall and Teh discloses all of the elements of the invention as discussed above, however, is silent regarding the catheter adapter further comprises a gas permeable vent, wherein the gas permeable vent is selectively opened and closed.
O’Reagan teaches a catheter system (system of Fig 1) comprising a catheter adapter (200, Fig 8) and an introducer needle (103, Fig 1) wherein the catheter adapter further comprises a gas permeable vent (270, Fig 8), wherein the gas permeable vent is selectively opened and closed (Para 0041, lines 12-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter hub disclosed by Brimhall to include a gas permeable vent as taught by O’Reagan in order to have a catheter adapter that provides venting to allow for smooth flow of fluids through the adapter (Para 0007).
Regarding claim 11, the modified invention of Brimhall and Teh discloses all of the elements of the invention as discussed above, however, is silent regarding the catheter adapter further comprises a gas permeable vent extending through a wall of the catheter adapter distal to the blood control septum, wherein the gas permeable vent is selectively opened and closed.
O’Reagan teaches a catheter system (system of Fig 1) comprising a catheter adapter (200, Fig 8) and an introducer needle (103, Fig 1) wherein the catheter adapter further comprises a gas permeable vent (270, Fig 8) extending through a wall of the catheter adapter distal to the blood control septum (225, Fig 8) (See Fig 8), wherein the gas permeable vent is selectively opened and closed (Para 0041, lines 12-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter hub disclosed by Brimhall to include a gas permeable vent as taught by O’Reagan in order to have a catheter adapter that provides venting to allow for smooth flow of fluids through the adapter (Para 0007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783